UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4193


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD OLISLAGER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:07-cr-00030-F-1)


Submitted:    November 25, 2008            Decided:   December 15, 2008


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Banumathi Rangarajan, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard      Olislager         appeals       his    forty-year      sentence

following     a    guilty      plea     to    one     count      of   receiving      child

pornography, in violation of 18 U.S.C.A. § 2252(a)(2) (2006).

The government concedes--and our review of the record confirms--

that,   by    failing     to     make   a    recommendation           that    Olislager’s

sentence     not   exceed      180    months,       the   government         breached   the

terms of its plea agreement with Olislager.                            Accordingly, we

remand to the district court for resentencing.                        We direct that a

different district judge conduct the resentencing proceedings.

See United States v. Peglera, 33 F.3d 412, 415 (4th Cir. 1994).

We   dispense      with   oral    argument       because        the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 VACATED AND REMANDED




                                             2